Judgment, Supreme Court, New York County (William A. Wetzel, J.), rendered March 30, 1999, as amended March 5, 2001, convicting defendant, after a jury trial, of murder in the second degree, robbery in the first and second degrees and criminal possession of a weapon in the second and third degrees, and sentencing him to an aggregate term of 31 years to life, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the jury’s determinations concerning identification and credibility. Defendant’s guilt was established by extensive direct and circumstantial evidence. Concur—Saxe, J.P, Marlow, Nardelli, Catterson and McGuire, JJ.